DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          KEITH WILLIAMS,
                             Appellant,

                                    v.

                        PENELOPE WILLIAMS,
                             Appellee.

                              No. 4D19-403

                         [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502014DR003451XXXXMB.

  Abigail Beebe of The Law Office of Abigail Beebe, P.A., West Palm
Beach, for appellant.

    Daniel J. Koleos of Koleos Rosenberg McMahon P.L., Fort Lauderdale,
for appellee.

PER CURIAM.

  Affirmed.

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.